17‐1230‐cv 
Zani v. Rite Aid Hdqrts. Corp. 
 
                         UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL. 
                     
          At a stated term of the United States Court of Appeals for the Second Circuit, 
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
New York, on the 21st day of February, two thousand eighteen. 
 
PRESENT:  JOHN M. WALKER, JR.,  
                    GERARD E. LYNCH, 
                    DENNY CHIN, 
                                         Circuit Judges.  
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ROBERT ZANI, INDIVIDUALLY AND ON 
BEHALF OF ALL OTHERS SIMILARLY 
SITUATED,  
                                         Plaintiff‐Appellant, 
                     
                                         v.                                           17‐1230‐cv 
                                          
RITE AID HDQTRS. CORP., 
                                         Defendant‐Appellee, 
 

RITE AID CORPORATION, 
                                         Defendant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

                                                                   
    FOR PLAINTIFF‐APPELLANT:           TIMOTHY J. SOSTRIN, (Keith J. Keogh, on the 
                                       brief), Keogh Law, LTD, Chicago, Illinois. 
                                        
    FOR DEFENDANT‐APPELLEE:            KARIN DOUGAN VOGEL, (Rena Andoh, 
                                       Shannon Z. Petersen, and Lisa S. Yun, on the 
                                       brief), Sheppard, Mullin, Richter & Hampton 
                                       LLP, New York, New York. 
                                        
             Appeal from the United States District Court for the Southern District of 

New York (Nathan, J.). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                Plaintiff‐appellant Robert Zani appeals a March 30, 2017, judgment of the 

district court granting summary judgment for defendant‐appellee Rite Aid 

Headquarters Corp. (ʺRite Aidʺ) on Zaniʹs claims that Rite Aid violated the Telephone 

Consumer Protection Act (the ʺTCPAʺ), 47 U.S.C. § 227, in connection with a 

prerecorded, automated call Rite Aid made to Zaniʹs cell phone in 2014 alerting him to 

the availability of flu shots at Rite Aid pharmacies.  We assume the partiesʹ familiarity 

with the underlying facts, procedural history, and issues on appeal.  

                We review de novo a district courtʹs grant of summary judgment, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in its favor.ʺ  Mitchell v. City of New York, 841 F.3d 72, 

77 (2d Cir. 2016) (internal quotation marks omitted).   




                                              2
              The facts are largely undisputed and are summarized in the light most 

favorable to Zani as follows:  On September 7, 2013, Zani filled a prescription at a Rite 

Aid‐branded pharmacy in Highland Falls, New York.  The pharmacy was owned and 

operated by Rite Aid of New York, Inc., an affiliate of Rite Aid.  That day, Zani 

provided his cell phone number along with other personal information.  Zani filled 

prescriptions at this Rite Aid pharmacy at least twice more in the following year.  Each 

time Zani had a prescription filled at this location, he signed a Notice of Privacy 

Practices which indicated that Rite Aid ʺmay contact [Zani] to provide refill reminders 

or information about treatment alternatives or other health related benefits and services 

that may be of interest.ʺ  Special App. at 4.    

              On October 24, 2013, Zani received a flu shot from the same Rite Aid 

pharmacy.  On September 26, 2014, Zani received a phone call, placed by a vendor hired 

by Rite Aid, with a prerecorded message informing him of the availability of flu shots 

for the upcoming flu season at Rite Aid pharmacies.  The call stated:  

      Get your flu shot at Rite Aid today and shield yourself from this seasonʹs 
      strains of the flu.  Rite Aid now offers patients sixty five and over the 
      Fluzone High Dose vaccine designed for older patients and covered by 
      Medicare Part B.  Because our immune systems may need more help as we 
      get older, the Fluzone High Dose vaccine available at Rite Aid may deliver 
      a stronger immune response.  Come in today and shield yourself. No 
      appointment necessary and most insurance plans accepted.  Vaccines 
      available while supplies last.  See your Rite Aid pharmacist for details. 
      Goodbye.  
       
App. at 221. 
 
                                               3
              On December 23, 2014, Zani filed a complaint, on behalf of himself and 

others similarly situated, against Rite Aid alleging violations of the TCPA based on the 

2014 phone call.  Rite Aid moved for summary judgment, arguing that Rite Aid 

conveyed a ʺʹhealth careʹ message,ʺ which can be lawfully sent to all who have given 

ʺprior express consent.ʺ  47 C.F.R. § 64.1200(a)(2).  The district court granted Rite Aidʹs 

motion for summary judgment.  Zani v. Rite Aid Hdqtrs. Corp., 246 F. Supp. 3d 835, 839 

(S.D.N.Y. 2017).  After the entry of judgment, this appeal followed. 

              Under the TCPA, it is unlawful for ʺany person within the United Statesʺ 

to, inter alia, ʺmake any call (other than a call made for emergency purposes or made 

with the prior express consent of the called party) using any automatic telephone 

dialing system or . . . artificial or prerecorded voice . . . to any telephone number 

assigned to a . . . cellular telephone service.ʺ  47 U.S.C. § 227(b)(A)(iii).  The TCPA 

delegated the authority to implement these requirements to the Federal 

Communications Commission (the ʺFCCʺ).  See 47 U.S.C. § 227(b)(2).  Pursuant to its 

authority under the TCPA, in 2012, the FCC promulgated regulations that required 

ʺprior express written consent,ʺ for all calls that included ʺadvertisements or 

telemarketing messages.ʺ  47 C.F.R. § 64.1200(a)(2), (f)(8).  The FCC created an 

exemption from the prior express written consent requirement for a ʺʹhealth careʹ 

message made by, or on behalf of, a ʹcovered entityʹ or its ʹbusiness associate,ʹ as those 

terms are defined in the HIPAA Privacy Rule.ʺ  47 C.F.R. § 64.1200(a)(2) (quoting 45 


                                              4
C.F.R. 160.103).  Under this exemption, the entity placing the call must have ʺthe prior 

express consent of the called party when the call . . . delivers a health care message.ʺ  45 

C.F.R. § 64.1200(a)(2) (internal quotation marks omitted).  In other words, automated 

telephone calls (with certain exceptions) require ʺprior express written consent,ʺ but 

automated health care calls require only ʺprior express consent,ʺ that is, the prior 

consent need not be in writing or subject to specific disclosures.   

              Both parties agree that Zani gave Rite Aid prior express consent when he 

provided his cell phone number in connection with a flu shot received in a prior year.  

See In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 

7 FCC Rcd. 8752, 8769 ¶ 31 (Oct. 16, 1992) (ʺ[P]ersons who knowingly release their 

phone numbers have in effect given their invitation or permission to be called at the 

number which they have given . . . .ʺ).  Zani contends, however, that because the call in 

question did not convey a health care message, express written consent was required, 

and he had not provided it.   

              The issues presented in this appeal are virtually identical to those that this 

Court recently addressed in Latner v. Mount Sinai Health System, Inc., 879 F.3d 52 (2d Cir. 

2018).  There, we held that the defendant, a New York‐based hospital, did not violate 

the TCPA by sending, through a hired third‐party, text messages reminding customers 

to get a flu shot.  The text message read:  ʺIts [sic] flu season again.  Your PCP at WPMG 

is thinking of you!  Please call us . . . to schedule an appointment for a flu shot.ʺ  Id. at 


                                               5
54.  As relevant to this appeal, in Latner, we held the following:  (1) ʺ[t]he FCC exempts 

from [express] written consent calls to wireless cell numbers if the call delivers a health 

care message made by, or on behalf of, a covered entity or its business associate, as 

those are defined in the HIPAA Privacy Rule,ʺ  id. at 54‐55 (quoting 47 C.F.R. § 

64.1200(a)(2)) (internal quotation marks omitted); (2) the district court ʺ(correctly) 

determined that the text message ʹdelivered a health care message made by, or on 

behalf of, a covered entity or its business associate,ʹʺ id. at 55 (brackets omitted); and (3) 

by providing his cell phone number when he first visited the pharmacy and signing a 

consent form acknowledging receipt of various privacy notices, ʺLatner provided his 

prior express consent to receiving a single text message about a health‐related benefit 

that might have been of interest to him.ʺ  Id.(internal brackets and internal quotation 

marks omitted).   

                As in Latner, we hold that Rite Aidʹs cell phone message was a ʺhealth 

careʺ message exempt from the written consent requirement of the TCPA.  We further 

hold that Zani provided ʺprior express consentʺ when he provided his cell phone 

number to the Rite Aid pharmacy and signed the privacy notice consenting to receiving 

messages.1 




1
        In light of this disposition, we need not decide whether Zaniʹs signing of the privacy notice 
constituted sufficient ʺprior express written consent.ʺ  

                                                     6
              Zani attempts to distinguish Latner by arguing, inter alia, that there both 

parties agreed the text message was a ʺhealth care message.ʺ  Even if this were the case, 

and it is not obvious that it is, this Court was clear that the text message in Latner did, in 

fact, deliver a health care message.  Latner, 879 F.3d at 55.  There may well be messages 

that, though purportedly delivering a health care message, are so laden with marketing 

material as to raise a factual issue as to whether they fall outside the health care 

exemption.  But the text of Rite Aidʹs message here, which is not substantially different 

from the message in Latner, raises no such concerns and comes within the exemption as 

a matter of law.  Zani also argues that Latner can be distinguished because the call in 

this case had a marketing purpose, which Zani contends was absent in Latner.  Even 

assuming there was a marketing purpose to the call here, however, the health care 

exemption excepts these messages from the normal requirements imposed on 

telemarketing messages.  See Jackson v. Safeway, Inc., No. 15‐cv‐04419‐JSC, 2016 WL 

5907917, at *9 (N.D. Cal. Oct. 11, 2016) (ʺ[I]t would have been odd for the FCC to create 

an exception to the general rule only for calls that contain no advertising or 

telemarketing, given that the general rule itself only applies to a call that ʹincludes or 

introduces an advertisement or constitutes telemarketing.ʹʺ (citation omitted)).     

              Finally, Zani relies on the FCCʹs decision in Kohllʹs Pharmacy and Homecare, 

Inc., 31 FCC Rcd. 13289, 13292‐93 ¶ 8‐10 (Dec. 21, 2016), which held that there was no 

health care exemption for faxes alerting corporations to the availability of flu shots.  


                                               7
While there is no health care exemption for faxes in the FCC regulations, there is such 

an exemption for cell phone calls in the regulations.  Hence, Zaniʹs reliance on Kohllʹs is 

misplaced.  

                                              *** 

               We have considered Zaniʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                                     FOR THE COURT: 
                                                     Catherine OʹHagan Wolfe, Clerk 




                                              8